GIEL                                                                                      05/18/2020




                                                                                FILED       Case Number: DA 20-0226




                                                                                  MAY 1 8 2020
                                                                                Bovven Greenwood
                                                                                       Supreme Court
                                                                              Clerk of
                                                                                 State of Montana




                 IN THE SUPREME COURT OF THE STATE OF MONTANA
                    THE OFFICE OF THE CLERK OF SUPREME COURT
                            HELENA,MONTANA 59620-3003

                                         Supreme Court No.
                                            DA 20-0226

DAVID RAFES and BAIRSTOW,LTD.,

            Plaintiff and Appellant,

      v.                                                                 GRANT OF EXTENSION

JOSH McMILLAN and RICK L. DAWSON,

            Defendants and Appellees.

        Pursuant to authority granted under M.R. App.P. 26(1), Appellant is given an extension oftime
until July 8, 2020, to prepare, file, and serve the Appellant's brief.

DATED this May 18, 2020



                                                                      owen Greenwood
                                                                     Clerk ofthe Supreme Court




c:     David Rafes, Rick L. Dawson, James B. Lippert




           PO BOX 203003•HELENA MT•59620-3003•TELEPHONE:(406)444-3858•FAX:(406)444-5705